DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-15 depend, the term “an upper particle size limit” renders the scope of the claims indefinite in that there is no recitation as to what this particle size is or what conditions define the upper particle size limit, rendering the scope of the claims indefinite in that it is not possible to determine what particle sizes would fall below this limit.

3) In claim 6, the term “corresponds to” when referring to the particle sizes renders the scope of the claim indefinite in that the term “corresponds to” does not necessarily limit the particle sizes to those claimed after this term, but only that in some unnamed manner the sizes are in some way related to the recited particle sizes. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent claim 1 for the following reasons:
1) In claim 2, claim 1 already recites that the size fractions are stored separately, which means they are not mixed together as recited in claim 2.
.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0302000 (EP’000) in view of US 2,035,845 to Stanton (Stanton). With respect to claims 1-3, EP’000 teaches a method of operation of a sinter plant, in the Applicant provided partial English language translation for example, in which sinter for blast furnace applications are fired, .
With respect to claim 4, EP’000 teaches employing an intermediate size fraction (use grain size II) which could also be stored in a separate bin as taught by Stanton.
With respect to claim 5, since all particles are not exactly the same size, and no size limit is given for either of the smaller or intermediate size fractions in the claim, the particles of either EP’000 or Stanton would to some extent meet this limitation.
With respect to claim 6, since as stated above the term “corresponds to” does not necessarily mean “has”, the particles of EP’000 would in some manner “correspond to” the recited grain sizes.
With respect to claims 7 and 8, the screened particles in Stanton are directly stored in bins (30) after screening.

With respect to claim 11, Stanton teaches that particles are screened and stores separately with no overlap in particle sizes between bins (see page 3, col. 2 lines 10-30 for example).
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’000 in view or Stanton, as applied above, further in view of the admitted prior art of the instant disclosure (APA). As applied to claims 1-11 above, EP’000 in view of Stanton show all aspects of the above claims except the specifically recited particle sizes or the method of blast furnace operation with the sinter plant of claim 1. The APA, in either figure 1 of the specification as originally filed, or page 2 of the specification, teach particle size ranges meeting or overlapping the instantly recited particle sizes, while figure 1 of the specification, designated as prior art, teaches the recited blast furnace operation method. Because of the above recited advantages of separation of particles by size as taught by EP’000 in view of Stanton, motivation to employ the sinter plant operation method described by the combination of EP’000 in view of Stanton in the blast furnace operation method and particle sizes of the APA, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Hums et al and Kilboy, showing further examples of sinter plant operation, and Kinzel (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk